Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS DREYFUS/STANDISH FIXED INCOME FUND On November 27, 2012, Dreyfus/Standish Fixed Income Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 450 5.125% Notes due 3/15/43 - CUSIP # 42217KBB1 of Health Care REIT Inc. (the “Notes”). The Notes were purchased from Deutsche Bank Securities, a member of the underwriting syndicate offering the Notes, from their account. BNY Mellon Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Deutsche Bank Securities received a commission of 0.875% per Note. No other member received any economic benefit. The following is a list of the syndicate’s primary members: BofA Merrill Lynch BNY Mellon Capital Markets, LLC Citigroup Comerica Securities Credit Agricole CIB Deutsche Bank Securities Fifth Third Securities KeyBanc Capital Markets RBC Capital Markets RBS The Huntington Investment Company UBS Investment Bank Accompanying this statement are materials made available to the Board of Trustees of the Fund, which ratified the purchase as in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meetings held on February 13-14, 2013. These materials include additional information about the terms of the transaction.
